DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-14 directed to species II non-elected without traverse.  Accordingly, claims 12-14 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick P. Patel on November 17, 2021.

The application has been amended as follows: 

7. (Currently amended) The computing device of Claim 1, wherein the microphone module in the detached state maintains a separation between the microphone and the contact terminal

8. (Currently amended) The computing device of Claim 1, wherein the microphone module in the detached state maintains the microphone in an alignment that prevents formation of an electrical connection between the contact terminal and the microphone.

Allowable Subject Matter
Claims 1-5, 7-11, and 15 are allowed.
With respect to claim 1, claim 1 is allowed since Cao Hai fails to teach “wherein the microphone module in the detached state maintains the microphone in physical suspension relative to a contact terminal of the housinq, in order to prevent an electrical connection from being formed between the microphone and the contact terminal.” Claim 15 is allowed for similar reasons as claim 1 and claims 2-5 and 7-11 are allowed for their dependencies on claim 1. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653